DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/258/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 04/16/2020 are deemed acceptable for examination.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Fung et al. (US 20120212353 A1) teaches assisting operation of a vehicle based on driver alertness levels. However none of the prior art alone or in combination teaches each limitation of claim 4 alone or in combination. Specifically “the reaction force control unit adjusts a magnitude of the operation reaction force so that the operation amount comes close to the operation guide amount based on the driving operation by the driver in a period for a previous comparison”, in combinations with the remaining limitations of claim 4 distinguishes form the prior art..

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) ??? is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (US 20120212353 A1), hereinafter Fung.

Regarding claim 1, Fung teaches a driving-mode switch control system comprising:
	a manual driving device configured to perform manual driving of a vehicle in which a behavior of the vehicle is controlled based on a driving operation input by a driver into an operation device (Fig.1, Fig; 2 and [0277] Otherwise, if the driver is drowsy or very drowsy (higher body state index), response system 199 may control the lane keep assist system to only provide warnings of lane deviation without providing steering assistance”. [0095] “EPS 160 may include an assist motor as well as other provisions for providing steering assistance to a driver”);
	an automatic driving device configured to perform automatic driving of the vehicle on behalf of the driver ([0114] “Cruise control systems are well known in the art and allow a user to set a cruising speed that is automatically maintained by a vehicle control system”);
([0227] “response system 199 may receive braking information. Braking information can include information from any sensors and/or vehicle systems. In step 2932, response system 199 may determine if a brake pedal is depressed. In some cases, response system 199 may receive information that a brake switch has been applied to determine if the driver is currently braking”);
	an arousal level determination unit configured to determine whether an arousal level of the driver is a level at which the manual driving is possible (Fig. 40; 2940 “IS DRIVER DROWSY” -> NO, and [0225] “If the driver is not drowsy, response system 199 proceeds back to step 2902. If the driver is drowsy, response system 199 may determine if brake assist system 226 is already on in step 2906. If brake assist system 226 is already on, response system 199 may return to step 2902. If brake assist system 226 is not currently active, response system 199 may turn on brake assist system 226 in step 2908;
	a switch determination unit configured to set an operation guide amount to be input into the operation device with respect to the driver determined by the arousal level determination unit to have the arousal level at which the manual driving is possible, and determine whether to permit a switching from the automatic driving to the manual driving based on a comparison between the operation amount acquired as the operation amount information and the operation guide amount ([0275] “look-up table 4260 is an example of a relationship between body state index and lane keep assist status. In particular, the lane keep assist status is set to a standard state for low body state index (indexes 1 or 2) and is set to a low state for a higher body state index (indexes 3 or 4)”, and [0277] “This arrangement allows response system 199 to modify the operation of the lane keep assist system in response to driver behavior. In particular, the lane keep assist system may only help steer the vehicle automatically when the driver state is alert (low body state index). Otherwise, if the driver is drowsy or very drowsy (higher body state index), response system 199 may control the lane keep assist system to only provide warnings of lane deviation without providing steering assistance”); and
	an operation amount setting unit configured to store a characteristic of the driving operation for each driver in a period of the manual driving, and calculate an estimated operation amount that is estimated to be input by the driver on board during the manual driving on a road where the vehicle is traveling, based on the characteristic of the driving operation that is stored ([0273]” response system 199 may receive roadway information related to the size and/or shape of a roadway, as well as the location of various lines on the roadway”, [0274] “, response system 199 may learn the driver's centering habits. For example, alert drivers generally adjust the steering wheel constantly in attempt to maintain the car in the center of a lane”), wherein 
	the switch determination unit is configured to determine whether to permit the switching from the automatic driving to the manual driving based on a comparison between the operation amount and the estimated operation amount adopted as the operation guide amount [0277] “This arrangement allows response system 199 to modify the operation of the lane keep assist system in response to driver behavior. In particular, the lane keep assist system may only help steer the vehicle automatically when the driver state is alert (low body state index). Otherwise, if the driver is drowsy or very drowsy (higher body state index), response system 199 may control the lane keep assist system to only provide warnings of lane deviation without providing steering assistance”).

Regarding claim 2, Fung teaches the driving-mode switch control system according to claim 1, further comprising:
	an automatic driving limiting unit configured to temporarily limit a function of the automatic driving by the automatic driving device during a period for the comparison between the operation (Fig. 41 [2938] Does Rate of Brake Pressure Increase Exceed Threshold).

Regarding claim Fung teaches 3, the driving-mode switch control system according to claim 2, further comprising:
a reaction force control unit, wherein the operation device includes a reaction force generation mechanism that generates an operation reaction force against the driving operation by the driver, and the reaction force control unit is configured to cause the reaction force generation mechanism to generate the operation reaction force in a direction to decrease the operation amount when the operation amount exceeds the operation guide amount or when the operation amount is predicted to exceed the operation guide amount during the period for the comparison between the operation amount and the operation guide amount (Fig. 62 and [0276] “. If the lane keep assist status is standard, response system 199 proceeds to step 4248 where standard steering effort corrections are applied to help maintain the vehicle in the lane”. Depending on body state (driver drowsiness) the Lane Assist may correct the vehicle heading to stay in lane).


Regarding claim 5, Fung teaches the driving-mode switch control system according to claim 1, wherein the switch determination unit is configured to re-perform the comparison between the operation amount and the operation guide amount when the switch determination unit determines to reject the switching from the automatic driving to the manual driving ([0277] This arrangement allows response system 199 to modify the operation of the lane keep assist system in response to driver behavior. In particular, the lane keep assist system may only help steer the vehicle automatically when the driver state is alert (low body state index). Otherwise, if the driver is drowsy or very drowsy (higher body state index), response system 199 may control the lane keep assist system to only provide warnings of lane deviation without providing steering assistance. This may help increase the alertness of the driver when he or she is drowsy”).

Regarding claim 6, Fung teaches the driving-mode switch control system according to claim 1, further comprising:
an actuation control unit configured to actuate a driver awakening device to recover the arousal level of the driver (Fig. 35; 2406 “Send Warning Pulse”) when the arousal level determination unit determines that the arousal level of the driver is a level at which the manual driving is impossible (Fig. 35; 2404 “Is Driver Drowsy?”).

Regarding claim 7, Fung teaches the driving-mode switch control system according to claim 6, wherein the switch determination unit is configured to determine whether to permit the switching from the automatic driving to the manual driving based on the comparison between the operation amount and the operation guide amount ([0275] “look-up table 4260 is an example of a relationship between body state index and lane keep assist status. In particular, the lane keep assist status is set to a standard state for low body state index (indexes 1 or 2) and is set to a low state for a higher body state index (indexes 3 or 4)”, and [0277] “This arrangement allows response system 199 to modify the operation of the lane keep assist system in response to driver behavior. In particular, the lane keep assist system may only help steer the vehicle automatically when the driver state is alert (low body state index). Otherwise, if the driver is drowsy or very drowsy (higher body state index), response system 199 may control the lane keep assist system to only provide warnings of lane deviation without providing steering assistance”), with respect to the driver having the arousal level recovered to (Fig. 35; 2406 “Send Warning Pulse”, Fig. 62; (“Illuminate Lane Keep Assist Warning”).

Regarding claim 8, Fung teaches the driving-mode switch control system according to claim 6, wherein the switch determination unit is configured to permit the switching from the automatic driving to the manual driving without the comparison between the operation amount and the operation guide amount, with respect to the driver holding the arousal level at which the manual driving is possible even when the arousal level is not recovered by the driver awakening device (Fig. 4, control systems are not modified or automatically controlled if the driver is alert).

Regarding claim 10, Fung teaches the driving-mode switch control system according to claim 6, wherein the actuation control unit is configured to use the driver awakening device to give a feeling of pressure to a skin of the driver or to move a skeleton of the driver to a predetermined appropriate position ([0142] “Tactile devices 170 and the electronic pretensioning system 254 can be used to provide tactile feedback to a driver. Also, the climate control system 250 may be used to change the cabin or driver temperature to effect the drowsiness of the driver”).


Regarding claim 12, Fung teaches the driving-mode switch control system according to claim 1, wherein the switch determination unit is configured not to permit the switching from the automatic driving to the manual driving when a difference between the operation amount and the operation guide amount exceeds a permission threshold value ([0232] “as driver 3002 gets drowsy, response system 199 modifies the operation of electronic stability control system 222. In particular, ESC system 222 is modified so that the actual vehicle path 3104 is closer to the driver intended path 3006. This helps to minimize the difference between the driver intended path and the actual vehicle path when the driver is drowsy, which can help improve driving precision”).

Claim 14 is a driving-mode switch control program product stored in a non-transitory tangible storage medium (taught by Fung [0091] “ECU 150 may include a microprocessor, RAM, ROM, and software all serving to monitor and supervise various parameters of the engine”) for performing the method of claim 1, The limitations are substantially the same, therefore rejected for the same reasons.


Regarding claim 18, Fung teaches the driving-mode switch control system according to claim 1, wherein each of the operation information acquisition unit, the arousal level determination unit, the switch determination unit, and the operation amount setting unit is realized by a processor and a memory that stores a program executed by the processor, or an electric circuit ([0091] “ECU 150 may include a microprocessor, RAM, ROM, and software all serving to monitor and supervise various parameters of the engine”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 11, 13, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Oba (US 20170364070 A1).

Regarding claim 9, Fung teaches the driving-mode switch control system according to claim 6.

	Fung does not teach wherein the actuation control unit is configured to continue an operation of the driver awakening device  until the arousal level determination unit determines that the arousal level of the driver is the level at which the manual driving is possible.

	Oba teaches wherein the actuation control unit is configured to continue an operation of the driver awakening device (Fig. 15 and “[0237] In step S170, the driver status determination unit 153 determines whether the awakening work for urging the driver to be awakened is repeatedly performed for the defined number of times or not. [0238] In a case where the awakening work for urging the driver to be awakened is determined not to have been repeatedly performed for the defined number of times in step S170, the processing in step S167 is performed again, and the processing is repeatedly performed until it is performed for the defined number of times”) until the arousal level determination unit determines that the arousal level of the driver is the level at which the manual driving is possible  (Fig. 15; S171 “Has Manual Driving Ability Recovered?”)..

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeatedly and more aggressively awake the driver until manual operation can be performed as taught by Oba in the assisted control system of Fung. One of ordinary skill in the art would have been motivated so “preparation processing is started when it is less than a predetermined setting time at which the vehicle arrives at the end position of the completely automatic driving-only lane” (Oba [0225] ). 

Regarding claim 11, Fung teaches the driving-mode switch control system according to claim 1. 
	Fung does not teach wherein the arousal level determination unit is configured to re-determine whether the arousal level of the driver is the level at which the manual driving is possible when the switching from the automatic driving to the manual driving is rejected by the switch determination unit.

	Oba teaches wherein the arousal level determination unit is configured to re-determine whether the arousal level of the driver is the level at which the manual driving is possible when the switching from the automatic driving to the manual driving is rejected by the switch determination unit (Fig. 15; s166 “Can Manual Driving Be Performed? -> NO -> Fig. 15; S171 “Has Manual Driving Ability Recovered?”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeatedly and more aggressively awake the driver until manual operation can 

Regarding claim 13, Fung teaches a driving-mode switch control system comprising:
a manual driving device configured to perform a manual driving of a vehicle in which a behavior of the vehicle is controlled based on a driving operation input by a driver into an operation device (Fig.1, Fig; 2 and [0277] Otherwise, if the driver is drowsy or very drowsy (higher body state index), response system 199 may control the lane keep assist system to only provide warnings of lane deviation without providing steering assistance”. [0095] “EPS 160 may include an assist motor as well as other provisions for providing steering assistance to a driver”);
	an automatic driving device configured to perform an automatic driving of the vehicle on behalf of the driver  ([0114] “Cruise control systems are well known in the art and allow a user to set a cruising speed that is automatically maintained by a vehicle control system”);
	an operation information acquisition unit configured to acquire, as operation amount information, an operation amount that is input by the driver into the operation device  ([0227] “response system 199 may receive braking information. Braking information can include information from any sensors and/or vehicle systems. In step 2932, response system 199 may determine if a brake pedal is depressed. In some cases, response system 199 may receive information that a brake switch has been applied to determine if the driver is currently braking”);
	an arousal level determination unit configured to determine whether an arousal level of the driver is a level at which the manual driving is possible (Fig. 40; 2940 “IS DRIVER DROWSY” -> NO, and [0225] “If the driver is not drowsy, response system 199 proceeds back to step 2902. If the driver is drowsy, response system 199 may determine if brake assist system 226 is already on in step 2906. If brake assist system 226 is already on, response system 199 may return to step 2902. If brake assist system 226 is not currently active, response system 199 may turn on brake assist system 226 in step 2908);
	a switch determination unit configured to set an operation guide amount to be input into the operation device with respect to the driver determined by the arousal level determination unit to have the arousal level at which the manual driving is possible, and determine whether to permit a switching from the automatic driving to the manual driving based on a comparison between the operation amount acquired as the operation amount information and the operation guide amount ([0275] “look-up table 4260 is an example of a relationship between body state index and lane keep assist status. In particular, the lane keep assist status is set to a standard state for low body state index (indexes 1 or 2) and is set to a low state for a higher body state index (indexes 3 or 4)”, and [0277] “This arrangement allows response system 199 to modify the operation of the lane keep assist system in response to driver behavior. In particular, the lane keep assist system may only help steer the vehicle automatically when the driver state is alert (low body state index). Otherwise, if the driver is drowsy or very drowsy (higher body state index), response system 199 may control the lane keep assist system to only provide warnings of lane deviation without providing steering assistance”); and

	Fung does not teach an automatic driving limiting unit configured to temporarily limit a function of the automatic driving by the automatic driving device during a period for the comparison between the operation amount and the operation guide amount
	Oba teaches an automatic driving limiting unit configured to temporarily limit a function of the automatic driving by the automatic driving device during a period for the comparison between the operation amount and the operation guide amount (Fig. 10; S106 -> S109 and [0168] “The acceleration operation detection unit 124, the brake operation detection unit 125, and the steering operation detection unit 126 obtain, for example, the timing with which the driver performs operation, the operation amount, and the like as an operation detection result, and provides the operation detection result to the driving behavior analysis unit 152 of the electronic control unit 151”. [0191] “automatic driving controller 154 performs the driver performance diagnosis processing for diagnosing the driver's driving ability on the basis of the determination result of the driver status provided from the driver status determination unit 153”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a normal driver performance as taught by Oba in the assisted control system of Fung. One of ordinary skill in the art would have been motivated “to have a mechanical or systematic mechanism for reducing an operation involving danger as an automatic driving system” (Oba [0008] ).

Claim 15 is a driving-mode switch control program product stored in a non-transitory tangible storage medium (taught by Fung [0091] “ECU 150 may include a microprocessor, RAM, ROM, and software all serving to monitor and supervise various parameters of the engine”) for performing the method of claim 13, The limitations are substantially the same, therefore rejected for the same reasons.

Claim 17 is the method for the driving-mode switch control system of claim 13. The limitations are substantially the same, therefore rejected for the same reasons.

Regarding claim 19, Fung in view of Oba teaches the driving-mode switch control system according to claim 13, wherein each of the operation information acquisition unit, the arousal level determination unit, the switch determination unit, and the automatic driving limiting unit is realized by ([0091] “ECU 150 may include a microprocessor, RAM, ROM, and software all serving to monitor and supervise various parameters of the engine”).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Wang et al.  (US 20170212525 A1), hereinafter Wang.

Regarding claim 16, Fung teaches a driving-mode switch control method for controlling a switching from an automatic driving to a manual driving of a vehicle mounted with a manual driving device that performs the manual driving of the vehicle in which a behavior of the vehicle is controlled based on a driving operation input by a driver into an operation device [0277] “This arrangement allows response system 199 to modify the operation of the lane keep assist system in response to driver behavior... Otherwise, if the driver is drowsy or very drowsy (higher body state index), response system 199 may control the lane keep assist system to only provide warnings of lane deviation without providing steering assistance”) and an automatic driving device that performs the automatic driving of the vehicle on behalf of the driver [0277] “This arrangement allows response system 199 to modify the operation of the lane keep assist system in response to driver behavior. In particular, the lane keep assist system may only help steer the vehicle automatically when the driver state is alert (low body state index)”), the driving-mode switch control method comprising:
	determining whether an arousal level of the driver is a level at which the manual driving is possible  (Fig. 40; 2940 “IS DRIVER DROWSY” -> NO, and [0225] “If the driver is not drowsy, response system 199 proceeds back to step 2902. If the driver is drowsy, response system 199 may determine if brake assist system 226 is already on in step 2906. If brake assist system 226 is already on, response system 199 may return to step 2902. If brake assist system 226 is not currently active, response system 199 may turn on brake assist system 226 in step 2908);
	acquiring, as operation amount information, an operation amount that is input by the driver into the operation device  ([0273]” response system 199 may receive roadway information related to the size and/or shape of a roadway, as well as the location of various lines on the roadway”, [0274] “, response system 199 may learn the driver's centering habits. For example, alert drivers generally adjust the steering wheel constantly in attempt to maintain the car in the center of a lane”);
	
	
	determining whether to permit the switching from the automatic driving to the manual driving based on a comparison between the operation amount acquired as the operation amount information and the estimated operation amount set as the operation guide amount ([0277] “This arrangement allows response system 199 to modify the operation of the lane keep assist system in response to driver behavior. In particular, the lane keep assist system may only help steer the vehicle automatically when the driver state is alert (low body state index). Otherwise, if the driver is drowsy or very drowsy (higher body state index), response system 199 may control the lane keep assist system to only provide warnings of lane deviation without providing steering assistance”).

	Fung does not teach storing a characteristic of the driving operation for each of the drivers in a period of the manual driving, and calculating an estimated operation amount that is estimated to be input by one of the drivers on board on a road where the vehicle is,
	traveling during the manual driving, based on the characteristic of the driving operation that is stored,



	teaches storing a characteristic of the driving operation for each of the drivers in a period of the manual driving, and calculating an estimated operation amount that is estimated to be input by one of the drivers on board on a road where the vehicle is ([0064] “the history and/or preferences of step 404 may also be used to analyze expected driver preferences for the level of autonomous driving (and associated required level of driver engagement) during various segments of the vehicle drive”).

	traveling during the manual driving, based on the characteristic of the driving operation that is stored ([0035] “the vehicle 100 utilizes inputs from the operator for steering (e.g. via a steering wheel) when the vehicle 100 is in a mode requiring operator steering input”. [0037] “the control system 102 provides information to the operator of the vehicle 100 as to a level of engagement for the operator, including predicted levels of driver engagement corresponding to different degrees of autonomous driving for a scheduled route for a current vehicle drive to a destination”) ;
	setting the estimated operation amount as an operation guide amount to be input into the operation device with respect to the driver determined to have the arousal level at which the manual driving is possible ([0037] “different levels of autonomous driving may correspond to different functions operated in an autonomous manner, and/or different levels automation in performing such functions, for example on various parameters to operation of the vehicle, operation and functioning of the autonomous functionality (e.g. sensors associated therewith), measures of alertness of the driver, surrounding weather and road conditions, and so on. In various embodiments, the different levels of autonomous driving may include automatic control of the steering system 150”. [0064] “driver state monitoring is utilized in step 408 to suggest a level of automation based on a driver state and/or driver preferences”); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store and use the characteristic of driver operation for each driver as taught by Wang in the assisted control system of Fung. One of ordinary skill in the art would have been motivated for “providing information regarding possible upcoming levels of operator engagement with autonomous driving capabilities” (Wang [0004] ).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHON G FOLEY/Examiner, Art Unit 3668